Exhibit 10.5

 

September       , 2005

 

To the Purchasers as Defined
in the Purchase Agreement

 

Re:                               Lock-up Letter

 

Purchasers:

 

Reference is made to the Securities Purchase Agreement, dated September 15, 2005
(the “Purchase Agreement”), among Advanced Cell Technology, Inc. (the “Company”)
and the purchasers signatory thereto (the “Purchasers”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to them in the
Purchase Agreement.

 

In order to induce the Purchasers to enter into the Purchaser Agreement, from
the date hereof until the one year anniversary following the Effective Date of
the Registration Statement, the undersigned will not offer, sell, contract to
sell, pledge or otherwise dispose of, (or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder (each, a
“Transfer”) with respect to, any shares of Common Stock beneficially owned or
held by the undersigned.  Beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act.  In order to enforce this covenant, the
Company will impose irrevocable stop-transfer instructions preventing the
transfer agent from effecting any actions in violation of this agreement.

 

Notwithstanding the foregoing, following the Effective Date, in the event that
the undersigned is no longer an officer or director of the Company (the date on
which such person is no longer an officer or director the “Trigger Date”), and
beneficially owns less than 500,000 shares of Common Stock on the Trigger Date,
then the undersigned shall be permitted to make Transfers of the shares of the
Company’s Common Stock held by the undersigned on a quarterly basis, beginning
on the calendar quarter following the later of (i) the 3 month anniversary of
the Trigger Date and (ii) the date the undersigned is no longer subject to the 
requirements of Section 16 of the Exchange Act, in an amount equal to 25% of the
aggregate number of shares of Common Stock owned by the undersigned as of the
Trigger Date (the undersigned acknowledges and agrees that the foregoing limits
on Transfers are noncumulative

 

--------------------------------------------------------------------------------


 

and may not be carried over from quarter to quarter).  All share amounts shall
be subject to adjustment for reverse and forward stock splits, stock dividends,
recapitalizations and the like.

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Purchasers to complete the
transaction contemplated by the Purchase Agreement and that the Purchasers
(which shall be third party beneficiaries of this letter agreement) and the
Company shall be entitled to specific performance of my obligations hereunder. 
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this letter agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Purchasers and the
undersigned.  This letter agreement shall be construed and enforced in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws.  The undersigned hereby irrevocably submit to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waive, and agree not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper.  The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  The
undersigned hereby waives any right to a trial by jury.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  The undersigned agrees and understands that this
letter does not intend to create any relationship between the undersigned and
the Purchasers and that the Purchasers are not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this letter.

 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

 

 

Signature

 

 

 

Print Name

 

 

 

Position in Company

 

 

 

Number of shares of Common Stock

 

2

--------------------------------------------------------------------------------


 

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

 

ADVANCED CELL TECHNOLOGY, INC.

 

 

 

By:

/s/ William M. Caldwell, IV

 

 

 

Name:  William M. Caldwell, IV

 

 

Title:  Chief Executive Officer

 

3

--------------------------------------------------------------------------------